
	
		I
		112th CONGRESS
		1st Session
		H. R. 1167
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Jordan (for
			 himself, Mr. Scott of South Carolina,
			 Mr. Garrett,
			 Mr. Burton of Indiana,
			 Mr. Gohmert, and
			 Mr. Chaffetz) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on the
			 Budget,
			 Rules,
			 Agriculture, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide information on total spending on means-tested
		  welfare programs, to provide additional work requirements, and to provide an
		  overall spending limit on means-tested welfare programs.
	
	
		1.Short titleThis Act may be cited as the
			 Welfare Reform Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—TANF Reforms
				Sec. 101. Short title.
				Sec. 102. Elimination of temporary modification of the caseload
				reduction credit.
				Sec. 103. Reduction in funding of State family assistance
				grants.
				Title II—Work Requirements for the Food Stamp Program
				Sec. 201. Restoration of Act short title and references to the
				food stamp program.
				Sec. 202. Amendments.
				Sec. 203. Termination of benefit increase.
				Title III—Reporting of means-tested welfare spending in
				President’s budget submission
				Sec. 301. Additional information in President’s budget
				submission.
				Title IV—Aggregate cap for means-tested welfare
				spending
				Sec. 401. Definition of means-tested welfare
				spending.
				Sec. 402. Reports to budget committees.
				Sec. 403. Content of concurrent resolutions on the
				budget.
				Sec. 404. Allocations of means-tested welfare
				spending.
				Sec. 405. Reconciliation.
				Title V—Grants to promote self-sufficiency
				Sec. 501. Grants to States.
				Title VI—Prohibition on funding of abortion
				Sec. 601. Prohibition on funding for abortions.
				Sec. 602. Prohibition on funding for health benefits plans that
				cover abortion.
				Sec. 603. Prohibition on tax benefits relating to
				abortion.
				Sec. 604. Construction relating to separate
				coverage.
				Sec. 605. Construction relating to the use of non-Federal funds
				for health coverage.
				Sec. 606. Treatment of abortions related to rape, incest, or
				preserving the life of the mother.
			
		ITANF
			 Reforms
			101.Short
			 titleThis title may be cited
			 as the Welfare Reform Restoration
			 Act.
			102.Elimination of
			 temporary modification of the caseload reduction credit
				(a)In
			 generalSection
			 407(b)(3)(A)(i) of the Social Security Act (42 U.S.C. 607(b)(3)(A)(i)) is
			 amended by striking (or if the immediately preceding fiscal year is
			 fiscal year 2008, 2009, or 2010, then, at State option, during the emergency
			 fund base year of the State with respect to the average monthly assistance
			 caseload of the State (within the meaning of section 403(c)(9)), except that,
			 if a State elects such option for fiscal year 2008, the emergency fund base
			 year of the State with respect to such caseload shall be fiscal year
			 2007)).
				(b)Conforming
			 amendmentsSection 2101 of
			 the American Recovery and Reinvestment Act of 2009 (123 Stat. 448–449; Public
			 Law 111–5) is amended—
					(1)in subsection
			 (a)(2), by striking , except that paragraph (9) of such subsection shall
			 remain in effect until October 1, 2011, but only with respect to section
			 407(b)(3)(A)(i) of such Act; and
					(2)by striking
			 subsection (d)(2).
					103.Reduction in
			 funding of State family assistance grantsSection 403(a)(1)(C) of the Social Security
			 Act (42 U.S.C. 603(a)(1)(C)) is amended by striking 2003
			 $16,566,542,000 and inserting 2011 and each succeeding fiscal
			 year $15,566,042,000, notwithstanding any other provision of
			 law.
			IIWork
			 Requirements for the Food Stamp Program
			201.Restoration of
			 Act short title and references to the food stamp programEffective on the date of the enactment of
			 this Act, the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), and each
			 provision of law amended by section 4001 or 4002 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651), are restored as if
			 sections 4001 and 4002 of the Food, Conservation, and Energy Act of 2008 had
			 not been enacted.
			202.Amendments
				(a)Declaration of
			 policySection 2 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2011) is amended by adding at the end the
			 following:
					
						Congress
				further finds that it should also be the goal of the food stamp program to
				increase employment, to encourage healthy marriage, and to promote prosperous
				self-sufficiency which shall mean the ability of households to maintain an
				income above the poverty level without Government services and
				benefits..
				(b)DefinitionsSection
			 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended by adding at
			 the end the following:
					
						(w)Able-Bodied,
				work-Eligible adultThe term able-bodied, work-eligible
				adult means an individual who—
							(1)is more than 18,
				and less than 63, years of age;
							(2)is not physically
				or mentally incapable of work; and
							(3)is not the
				full-time caretaker of a disabled adult dependent.
							(x)Physically or
				mentally incapable of workThe term physically or mentally
				incapable of work shall mean an individual—
							(1)who currently
				receives benefits from the Supplemental Security Income program or another
				program that provides recurring benefits to individuals because the individual
				is disabled and unable to work; or
							(2)who has been
				medically certified as physically or mentally incapable of work and who has a
				credible pending application for enrollment in the Supplemental Security Income
				program or another program that provides recurring benefits to individuals
				because the individual is disabled and unable to work.
							(y)Family with
				dependent childrenThe term family with dependent
				children means a unit consisting of a family head, one or more dependent
				children, and in some cases, the married spouse of the family head, all of whom
				share meals and reside within a single household. There may be more than one
				family with dependent children within a single household.
						(z)Family
				headThe term family head means—
							(1)a biological
				parent who is lawfully present in the United States and resides within a
				household with one or more dependent children who are biological offspring;
				or
							(2)in the absence of
				a biological parent, a step parent, guardian, or adult relative who resides
				with and provides care to the child or the children and is lawfully present in
				the United States.
							(aa)Family
				unitThe term family unit means—
							(1)an adult residing
				without dependent children;
							(2)a single-headed
				family with dependent children; or
							(3)a married couple
				family with dependent children.
							(bb)Married couple
				family with dependent childrenThe term married couple
				family with dependent children means a family with dependent children
				which has both a family head and the married spouse of the family head residing
				with the family.
						(cc)Married spouse
				of the family headThe term married spouse of the family
				head means the lawfully married spouse of the family head who resides
				with the family head and dependent children and is lawfully present in the
				United States.
						(dd)Member of a
				familyThe term member of a family means the family
				head, married spouse if present, and all dependent children within a family
				with dependent children
						(ee)Monthly
				potential work activation populationThe term monthly
				potential work activation population means the sum of—
							(1)all able bodied
				work eligible individuals without dependents who have received food stamp
				benefits and who have maintained less than 60 hours of paid employment during a
				month;
							(2)all work eligible
				single-headed families with dependent children which have received food stamp
				benefits during the month and have maintained less than 120 hours of paid
				employment by the family head during the month; and
							(3)all work eligible
				married couples with dependent children which have received food stamp benefits
				during the month and have maintained less than 120 combined hours of paid
				employment between the family head and the married spouse, summed together and
				counted jointly, during the month.
							(ff)Monthly work
				activation participantsThe term monthly work activation
				participants means the sum of—
							(1)all able bodied
				work eligible individuals without dependents who have received food stamp
				benefits and who have maintained—
								(A)less than 60 hours
				of paid employment during a month; and
								(B)more than 60 hours
				of combined paid employment and work activation activity during the
				month;
								(2)all work eligible
				single-headed families with dependent children which have received food stamp
				benefits during the month and contain a family head who has maintained—
								(A)less than 120
				hours of paid employment during the month; and
								(B)more than 120 hours of combined paid
				employment and work activation activity during the month; and
								(3)all work eligible
				married couples with dependent children which have received food stamp benefits
				during the month, and have maintained—
								(A)less than 120
				combined hours of paid employment between the family head and the spouse,
				summed together and counted jointly, during the month; and
								(B)more than 120
				hours of combined paid employment and work activation activity between the
				family head and the married spouse, summed together and counted jointly, during
				the month.
								(gg)Single-Headed
				family with dependent childrenThe term single-headed
				family with dependent children means a family with dependent children
				which contains a family head residing with the family but does not have a
				married spouse of the family head residing with the family.
						(hh)Supervised job
				searchThe term supervised job search means a job
				search program which has the following characteristics:
							(1)The job search
				occurs at an official location where the recipient’s presence and activity can
				be directly observed, supervised, and monitored.
							(2)The recipient’s
				entry, time on site, and exit from the official job search location are
				recorded in a manner which prevents fraud.
							(3)The recipient is
				expected to remain and undertake job search activities at the job search center
				except for brief, authorized departures for specified off-site
				interviews.
							(4)The amount of time
				the recipient is observed and monitored engaging in job search at the official
				location is recorded for purposes of compliance with section 29.
							(ii)Work
				activationThe term work activation means—
							(1)supervised job
				search;
							(2)community service
				activities;
							(3)education and job
				training for individuals who are family heads or married spouses of family
				heads;
							(4)workfare under
				section 20; or
							(5)drug or alcohol
				treatment.
							(jj)Work activation
				ratioThe term work activation ratio means the
				number of work activation participants in a given month divided by the
				potential work activation population for the same month.
						(kk)Work
				activitiesThe term work activities means paid
				employment, work activation, or a combination of both paid employment and work
				activation.
						(ll)Work eligible
				family unitThe term work eligible family unit
				means—
							(1)an able-bodied,
				work eligible adult without dependent children;
							(2)a work eligible
				single-headed family with dependent children; or
							(3)a work eligible
				married couple family with dependent children.
							(mm)Work eligible
				adult without dependent childrenThe term work eligible
				adult without dependent children means an individual who—
							(1)is an able-bodied
				work eligible individual; and
							(2)is not a family head or the married spouse
				of a family head.
							(nn)Work eligible
				married couple family with dependent childrenThe term work
				eligible married couple family with dependent children means a married
				couple with dependent children which contains at least one work eligible adult
				able-bodied adult who is—
							(1)the family head;
				or
							(2)the married spouse
				of the family head.
							(oo)Work eligible
				single headed family with dependent childrenThe term work
				eligible single headed family with dependent children means a single
				headed family with dependent children which has a family head who is an able
				bodied work eligible
				adult.
						.
				(c)Conditions of
			 participationSection 6(d) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2015(d)) is amended to read as follows:
					
						(d)Conditions of
				participation
							(1)Work
				requirements
								(A)In
				generalNo able-bodied work eligible adult shall be eligible to
				participate in the food stamp program if the individual—
									(i)refuses, at the
				time of application and every 12 months thereafter, to register for employment
				in a manner prescribed by the Secretary;
									(ii)refuses without
				good cause to accept an offer of employment, at a site or plant not subject to
				a strike or lockout at the time of the refusal, at a wage not less than the
				higher of—
										(I)the applicable
				Federal or State minimum wage; or
										(II)80 percent of the
				wage that would have governed had the minimum hourly rate under section 6(a)(1)
				of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) been applicable
				to the offer of employment;
										(iii)refuses without
				good cause to provide a State agency with sufficient information to allow the
				State agency to determine the employment status or the job availability of the
				individual; or
									(iv)voluntarily—
										(I)quits a job;
				or
										(II)reduces work
				effort and, after the reduction, the individual is working less than 30 hours
				per week, unless another adult in the same family unit increases employment at
				the same time by an amount equal to the reduction in work effort by the first
				adult.
										(B)Family unit
				ineligibilityIf an able-bodied work eligible adult is ineligible
				to participate in the food stamp program because of subparagraph (A), then no
				other member of the family unit to which that adult belongs shall be eligible
				to participate.
								(C)Duration of
				ineligibilityAn able-bodied work eligible adult who becomes
				ineligible under subparagraph (A), and members of the family unit who become
				ineligible under subparagraph (B), shall remain ineligible for three months
				after the date at which they became ineligible.
								(D)Restoration of
				eligibilityAt the end of three months of ineligibility under
				subsection (c), members of a work eligible family unit may have their
				eligibility to participate in the food stamp program restored, if—
									(i)the family unit is
				no longer a work eligible family unit; or
									(ii)the adult members
				of the family unit begin and maintain any combination of paid employment and
				work activation sufficient to meet the appropriate standards for resumption of
				benefits in section 29(c)(2).
									(2)Strike against a
				governmentFor the purpose of subparagraph (A)(iv), an employee
				of the Federal Government, a State, or a political subdivision of a State, who
				is dismissed for participating in a strike against the Federal Government, the
				State, or the political subdivision of the State shall be considered to have
				voluntarily quit without good cause.
							(3)Striking workers
				ineligibleNotwithstanding any other provision of law, no member
				of a family unit shall participate in the food stamp program at any time that
				any able-bodied work eligible adult member of such household is on strike as
				defined in the Labor Management Relations Act, 1947 (29 U.S.C. 142(2)), because
				of a labor dispute (other than a lockout) as defined in section 2(9) of the
				National Labor Relations Act (29 U.S.C. 152(9)): Provided,
				That a family unit shall not lose its eligibility to participate in the food
				stamp program as a result of one of its members going on strike if the
				household was eligible immediately prior to such strike, however, such family
				unit shall not receive an increased allotment as the result of a decrease in
				the income of the striking member or members of the household: Provided
				further, That such ineligibility shall not apply to any family unit
				that does not contain a member on strike, if any of its members refuses to
				accept employment at a plant or site because of a strike or
				lockout.
							.
				(d)Termination of
			 fundingSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2015) is amended by striking subsection (h).
				(e)Eligibility of
			 students with dependent childrenSection 6(e)(8) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2015(e)(8)) is amended to read as follows:
					
						(8)is enrolled
				full-time in an institution of higher education, as determined by the
				institution, and—
							(A)is a single parent
				with responsibility for the care of a dependent child under 12 years of age;
				or
							(B)is a family head
				or married spouse of a family head in a married couple family with dependent
				children and has a dependent child under age 12 residing in the
				home.
							.
				(f)Work
			 requirementSection 6(o) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended to read as
			 follows:
					
						(o)Fulfillment of
				employment and work activation requirements
							(1)In
				generalIf an adult or adults within a work eligible family unit
				are required by the State agency to participate in work activation under
				section 29, no member of the family unit shall be eligible for food stamp
				benefits unless the employment and work activation standards for the family
				unit are fulfilled.
							(2)Sanctions and
				resumption of benefitsIf an adult or adults within a work
				eligible family unit who are required by the State agency to participate in
				work activation under section 29 during a given month, fail to fulfill the work
				activation standards, benefits for all members of the family unit will be
				terminated in accordance with section 29(c)(1) and may be resumed upon
				compliance with the provisions of section
				29(c)(2).
							.
				(g)ExclusionSection 6 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2015) is amended by adding at the end the following:
					
						(r)Minor
				childrenNo child less than
				age 18 years of age may participate in the food stamp program unless that child
				is a member of a family with dependent children and resides with an adult who
				is—
							(1)the family head of
				the same family of which the child is also a member;
							(2)eligible to
				participate, and is participating, in the food stamp program as a member of the
				same household as the child; and
							(3)lawfully residing,
				and is eligible to work, in the United
				States.
							.
				(h)Hearing and
			 determinationSection 11(e)(10) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2020(e)(10)) is amended by striking :
			 Provided and all that follows through
			 hearing;, and inserting a semicolon.
				(i)Work
			 requirements and activation programThe Food and Nutrition Act of
			 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the
			 following:
					
						29.Work
				requirements and activation program
							(a)Employment and
				work activation standardsFamily units with adult members that
				are required to participate in work activation under section 29(b) during a
				full month of participation in the food stamp program shall be expected to
				fulfill the following levels of work activity during that month:
								(1)Each able-bodied
				work eligible adult without dependent children shall be required to perform
				work activities for at least 60 hours per month.
								(2)Each family head
				of a work eligible single-headed family with dependent children shall be
				required to perform work activities for at least 120 hours per month.
								(3)In each work
				eligible married couple family with dependent children, the family head and
				married spouse shall be required to perform work activities which when added
				together for the two adults equal at least 120 hours per month:
				Provided, That the 120-hour requirement shall be a single
				joint obligation for the married couple as a whole in which the activities of
				both married partners shall be combined together and counted jointly.
									(A)For purposes of
				meeting this requirement the paid employment and work activation of the family
				head shall be added to the paid employment and work activation of the married
				spouse, and the requirement shall be fulfilled as long as the sum of the work
				activities of the two individuals when added together equals or exceeds 120
				hours per month.
									(B)The work
				requirement for married couple with dependent children may be fulfilled
				by—
										(i)120 or more hours
				of work activity by the family head;
										(ii)120 or more hours
				of work activities by the married spouse; or
										(iii)the combined
				work activities of the family head and married spouse which when added together
				equal or exceed 120 hours.
										(C)Neither the family
				head nor the married spouse in a married couple with dependent children shall
				be subject to a separate work activation requirement as individuals.
									(b)Pro rata
				reduction in employment and work activation standard during a partial
				month
								(1)A work eligible
				family unit shall be subject to a pro-rated work activity standard, if the
				family unit—
									(A)receives a
				pro-rated monthly allotment during the initial month of enrollment under
				section 8(c); and
									(B)is required by the
				State to participate in the work activation program during that month.
									(2)The pro-rated work
				activity standard shall be a number of hours of work activity having a value
				which bears the same ratio to the employment and work activation requirement
				for that family unit for a full month under subsection (a) as the ratio of the
				pro-rated monthly allotment received by the household for the partial month
				under section 8(c) bears to the full allotment the same household would receive
				for a complete month.
								(3)For purposes of
				fulfilling the pro-rated work activity requirement during an initial month of
				enrollment in the food stamp program, only those hours of adult work activity
				which occurred during the portion of the month in which the family unit was
				participating in the food stamp program shall be counted.
								(c)Sanction for
				noncompliance
								(1)In
				generalIf a member or members of a work eligible family unit are
				required to participate in the work activation program under subsection (e) in
				a given calendar month and the individual or individuals fail to fulfill the
				work activity standard under subsection (a) or (b) for that month, then no
				member of the family unit shall be eligible to receive food stamp benefits
				during the subsequent calendar month.
									(A)Administration
				of sanctionIf a member or members of a work eligible family unit
				is required to participate in the work activation program under subsection (e)
				in a given calendar month and the individual or individuals fail to fulfill the
				work activity standard for that month, then the State agency must eliminate the
				food stamp benefit payment for all members of the family unit that otherwise
				would have been issued at the beginning of the next month except as provided in
				subparagraph (B).
									(B)Administrative
				delay of sanctionIf it is administratively infeasible for the
				State to eliminate the food stamp benefit that would be issued at the beginning
				of the first month after the month of noncompliance, then the State must
				eliminate the payment to all members of the family unit that otherwise would
				have been made at the beginning of the second month after the month of
				noncompliance: Provided, That the sanction of benefits must
				occur no later than 32 days after the end of the month of noncompliance, and:
				Provided further, That at least one monthly payment to all
				members of the family unit must be eliminated for each month of noncompliance
				under paragraph (1).
									(2)Resumption of
				benefits after sanction
									(A)In
				generalIf a family unit has had its monthly benefit eliminated
				due to noncompliance with a work activity requirement under subsection (b) then
				the family unit shall not be eligible to receive future benefits under the food
				stamp program, until—
										(i)the work eligible
				member or members of the family unit have participated in the work activation
				program under subsection (e) for four consecutive subsequent weeks and
				fulfilled the work activity standard for the family unit for that same four
				week period; or
										(ii)the family unit
				no longer contains any able bodied work eligible adults.
										(B)LimitationThe
				resumed benefits cannot restore or compensate for the benefits that were
				eliminated due to the sanction imposed in subsection (c)(1).
									(d)Work activation
				is not employmentParticipation in work activation activities
				under this section shall not be deemed employment and shall not be subject to
				any law pertaining to wages, compensation, hours, or conditions of employment
				under any law administered by the Department of Labor.
							(e)Work activation
				program
								(1)ProgramStates
				will run a work activation program.
								(2)PurposeThe
				goal of the program shall be to increase the employment of work eligible
				able-bodied adult food stamp recipients. To accomplish this goal, each State
				shall require able-bodied adult food stamp recipients who are unemployed or
				under-employed to engage in work activation.
								(3)Target work
				activation ratios
									(A)In
				generalCommencing no later than six months after the effective
				date of this section, the State shall engage able-bodied food stamp recipients
				in work activation each month in sufficient numbers to meet the following
				monthly target work activation ratios:
										(i)In
				2012 the monthly target work activation ratio shall be 4 percent.
										(ii)In 2013 and in
				subsequent years the monthly target work activation ratio shall be 7
				percent.
										(B)Limitation on
				education and training as a component of work activationFor
				purposes of compliance by the State with the work activation ratios, not more
				than 20 percent of the monthly work activation participants counted by the
				State may be engaged in employment and training as a means of fulfilling their
				employment and work activation standards.
									(4)Work activation
				priority populations
									(A)In
				generalIn operating the work activation program, States shall
				give priority to participation by the following recipient groups:
										(i)Work eligible
				adults without dependent children.
										(ii)Work eligible
				adults who are also recipients of housing assistance.
										(iii)Other work
				eligible recipients at the time of initial application for benefits.
										(B)Participation
				shareExcept as provided in paragraph (C), at least 80 percent of
				the participants in work activation should belong to the three priority groups
				listed in paragraph (A).
									(C)ExceptionThe
				numeric requirement in paragraph (B) shall not pertain if the number of
				recipients in the three priority groups in paragraph is insufficient to meet
				that requirement, but in those circumstances, the State will continue to give
				priority to any recipients who belong to the three priority groups.
									(5)Reimbursable
				expenses of participants
									(A)The State agency
				shall provide payments or reimbursements to participants in work activation
				carried out under this section for—
										(i)the actual costs
				of transportation and other actual costs (other than dependent care costs) that
				are reasonably necessary and directly related to participation in the work
				activation components of the program; and
										(ii)the actual costs
				of such dependent care expenses that are determined by the State agency to be
				necessary for the participation of an individual in the work activation
				components of the program (other than an individual who is the caretaker
				relative of a dependent in a family receiving benefits under part A of title IV
				of the Social Security Act (42 U.S.C. 601 et seq.)) in a local area where an
				employment, training, or education program under title IV of such Act (42
				U.S.C. 601 et seq.) is in operation, except that no such payment or
				reimbursement shall exceed the applicable local market rate.
										(B)In lieu of
				providing reimbursements for dependent care expenses under clause (i), a State
				agency may, at its option, arrange for dependent care through providers by
				providing vouchers to the household allowing the recipient to choose between
				all lawful providers. The value of the voucher shall not exceed the average
				local market rate.
									(C)The value of any
				dependent care services provided for or arranged under paragraph (1) or (2), or
				any amount received as a payment or reimbursement under (1), shall—
										(i)not be treated as
				income for the purposes of any other Federal or federally assisted program that
				bases eligibility for, or the amount of benefits on, need; and
										(ii)not be claimed as
				an employment-related expense for the purposes of the credit provided under
				section 21 of title 26.
										(6)Penalties for
				inadequate State performanceIf, in a given month, a State fails to
				engage food stamp recipients in work activation in sufficient numbers to meet
				or exceed the appropriate work activation ratio provided in subsection (e)(3),
				the Federal food stamp funding provided to the State in a subsequent penalty
				month will be reduced as follows: Provided, That, the month in
				which the State failed to engage food stamp recipients in work activation in
				sufficient numbers to meet or exceed the appropriate target work activation
				ratio shall be designated the non-performance month, and:
				Providedfurther, That the month in which the
				State is penalized shall be designated the penalty month:
									(A)The penalty month
				shall be no later than four months after the non-performance month.
									(B)The amount of
				Federal food stamp funding the State shall receive for the penalty month shall
				equal the amount of Federal food stamp funds the State would otherwise have
				received multiplied by a fraction equaling—
										(i)the actual monthly
				work activation ratio achieved by the State in the penalty month; divided
				by
										(ii)the target
				monthly work activation ratio for the penalty month.
										(7)Rewards to
				States for reducing government dependenceIf, in any future year,
				a State reduces its food stamp caseload below the levels which existed in
				calendar year 2006, the State shall receive a financial reward for reducing
				dependence.
									(A)The reward shall
				equal one quarter of the savings to the Federal Government for that year that
				resulted from the caseload reduction.
									(B)The State may use
				its reward funding for any purpose it chooses that provides benefits or
				services to individuals with incomes below 200 percent of the Federal poverty
				level, improves social outcomes in low-income populations, encourages healthy
				marriage, or increases self-sufficiency and reduces dependence.
									(8)Authorization of
				funding
									(A)In
				generalIn fiscal year 2012, and in each subsequent fiscal year
				there is authorized to be appropriated $2,500,000,000 to be provided to State
				governments for the purpose of administering a work activation program in
				accordance with this section.
									(B)Allocation among
				StatesThe sum provided in subparagraph (A) shall be allocated to
				the States in proportion to each State’s share of total funding for the food
				stamp program under this Act in fiscal year
				2007.
									.
				(j)Conforming
			 amendmentsThe Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended—
					(1)in section
			 5—
						(A)in subsection (a) by striking ,
			 6(d)(2),,
						(B)in subsection
			 (d)(14) by striking 6(d)(4)(I) and inserting
			 29,
						(C)in subsection
			 (e)(3)(B)(iii) by striking section (d)(3) and inserting
			 section 29, and
						(D)in the 1st
			 sentence of subsection (g)(3) by striking 6(d) and inserting
			 29,
						(2)in section 7(i)(2)
			 by striking 6(o)(2) and inserting 6(o),
					(3)in section 11(e)
			 by striking paragraph (19),
					(4)in section
			 16—
						(A)in subsection
			 (b)(4) by striking 6(d) and inserting 29,
			 and
						(B)by striking subsection (h),
						(5)in section
			 17—
						(A)in subsection
			 (b)—
							(i)in
			 paragraph (1)(B)(iv)(III) by striking item (bb),
							(ii)in
			 paragraph (2) by striking the 2d sentence, and
							(iii)in
			 paragraph (3)(B) by striking 6(d) and inserting
			 29, and
							(B)by striking subsection (g),
						(6)in section
			 20—
						(A)in subsection
			 (b)—
							(i)by
			 striking paragraph (1), and
							(ii)by
			 redesignating paragraphs (2) through (6) as paragraphs (1) through (5),
			 respectively, and
							(B)by striking
			 subsection (f), and
						(7)in section 22(b)
			 by striking paragraph (4).
					203.Termination of
			 benefit increaseSection
			 101(a)(2) of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 120), as amended by section 442 of Public Law
			 111–296 (124 Stat. 3183, 3265), is amended by striking after October 31,
			 2013 and inserting on the date of the enactment of the Welfare
			 Reform Act of 2011.
			IIIReporting of
			 means-tested welfare spending in President’s budget submission
			301.Additional
			 information in President’s budget submissionSection 1105(a) of title 31, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(37)the total level of spending on means-tested
				welfare programs by the Federal Government and the total level of spending on
				means-tested welfare programs by all State and local governments and the
				Federal Government for the most recent fiscal year for which such data is
				available and estimated levels for the fiscal year during which the budget
				submission of the President is made, for the fiscal year beginning on October 1
				of the calendar year during which the budget submission is made, and for each
				of the nine ensuing fiscal years, and for purposes of this paragraph,
				means-tested welfare programs shall mean those programs defined in section 401
				of the Welfare Reform Act of
				2011.
					.
			IVAggregate cap for
			 means-tested welfare spending
			401.Definition of
			 means-tested welfare spendingSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by adding at the end the following
			 new paragraph:
				
					(11)(A)The term
				means-tested welfare spending refers to any Federal program that
				is designed to specifically provide assistance or benefits exclusively to
				low-income Americans, but is not such a program if it—
							(i)is based on earned
				eligibility;
							(ii)is not need-based;
							(iii)is a program designed exclusively or
				primarily for veterans of military service; or
							(iv)offers universal or near universal
				eligibility to the working population and their dependents.
							Community
				and economic development programs targeted to low-income communities or
				populations shall be considered means-tested welfare programs for purposes of
				this paragraph.(B)For purposes of subparagraph (A), the
				following Federal programs shall be considered to be means-tested welfare
				spending:
							(i)Cash and general
				programs
								(I)Supplemental Security Income.
								(II)Earned Income Tax Credit (Refundable
				Portion).
								(III)Refundable Child Credit.
								(IV)Temporary Assistance to Needy
				Families.
								(V)Title IV–E Foster Care.
								(VI)Title IV–E Adoption Assistance.
								(VII)General Assistance to Indians.
								(VIII)Assets for Independence.
								(ii)Medical
								(I)Medicaid.
								(II)State Children’s Health Insurance
				Program.
								(III)Indian Health Services.
								(IV)Consolidated Health Centers/Community
				Health Centers.
								(V)Maternal and Child Health.
								(VI)Healthy Start.
								(VII)Refundable Premiums and Out of Pocket
				Subsidies under the Patient Protection and Affordable Health Care Act
				(PPACA).
								(iii)Food
								(I)Food
				Stamps Program.
								(II)School Lunch Program.
								(III)Women, Infant and Children (WIC) Food
				Program.
								(IV)School Breakfast.
								(V)Child Care Food Program.
								(VI)Nutrition Program for the Elderly,
				Nutrition Service Incentives.
								(VII)Summer Food Service Program.
								(VIII)Commodity Supplemental Food
				Program.
								(IX)Temporary Emergency Food Program.
								(X)Needy Families.
								(XI)Farmer’s Market Nutrition
				Program.
								(XII)Special Milk Program.
								(iv)Housing
								(I)Section 8 Housing (HUD).
								(II)Public Housing (HUD).
								(III)State Housing Expenditures.
								(IV)Home Investment Partnership Program
				(HUD).
								(V)Homeless Assistance Grants (HUD).
								(VI)Rural Housing Insurance Fund
				(Agriculture).
								(VII)Rural Housing Service
				(Agriculture).
								(VIII)Housing for the Elderly (HUD).
								(IX)Native American Housing Block Grants
				(HUD).
								(X)Other Assisted Housing Programs
				(HUD).
								(XI)Housing for Persons with Disabilities
				(HUD).
								(v)Energy and Utilities
								(I)Low-Income Home Energy Assistance.
								(II)Universal Service Fund—Subsidized Phone
				Service for Low-Income Persons.
								(III)Weatherization.
								(vi)Education
								(I)Pell
				Grants.
								(II)Title I Grants to Local Education
				Authorities.
								(III)Special Programs for Disadvantaged
				(TRIO).
								(IV)Supplemental Education Opportunity
				Grants.
								(V)Migrant Education.
								(VI)Gear-Up.
								(VII)Education for Homeless Children and
				Youth.
								(VIII)Leveraging Educational Assistance
				Partnership (LEAP) Program.
								(IX)Even Start.
								(vii)Training
								(I)Job
				Corps.
								(II)Youth Opportunity Grants (under the
				Workforce Investment Act).
								(III)Adult Employment and Training (under
				the Workforce Investment Act).
								(IV)Senior Community Service
				Employment.
								(V)Food Stamp Employment and Training
				Program.
								(VI)Migrant Training.
								(VII)YouthBuild.
								(VIII)Native American Training.
								(viii)Services
								(I)Title
				XX Social Services Block Grant.
								(II)Community Service Block Grant.
								(III)Social Services for Refugees, Asylees,
				and Humanitarian Cases.
								(IV)Title III Aging Americans Act.
								(V)Legal Services Block Grant.
								(VI)Family Planning.
								(VII)Emergency Food and Shelter.
								(VIII)Healthy Marriage and Responsible
				Fatherhood Grants.
								(IX)Americorps VISTA.
								(ix)Child Care and Child
				Development
								(I)Headstart.
								(II)Childcare and Child Development Block
				Grant.
								(III)Child Care Block Grant (under Temporary
				Assistance to Needy Families Program).
								(x)Community Development
								(I)Community Development Block Grant.
								(II)Economic Development
				Administration.
								(III)Appalachian Regional
				Development.
								(IV)Empowerment Zones, Enterprise
				Communities, Renewal Communities.
								(V)Urban Development Block Grant.
								(C)For purposes of this paragraph, the
				term means-tested welfare spending shall not include—
							(i)the Social Security Disability Insurance
				program;
							(ii)Medicare;
							(iii)retirement insurance benefits and
				survivor benefits under the Social Security program;
							(iv)any program designed exclusively
				or primarily for veterans of military service;
							(v)unemployment insurance benefits
				provided under title K; and
							(vi)programs designed specifically to
				provide benefits to workers to compensate for job-related injuries or
				illnesses.
							(D)For purposes of this paragraph, the term
				spending on means-tested welfare programs shall mean the full cost
				of benefits and services provided by the program, as well as the administrative
				costs for operating the program, subject to the limitations in subparagraph
				(E).
						(E)(i)For purposes of this paragraph only the
				refundable portion of the following tax credits shall be counted as
				means-tested welfare expenditures:
								(I)The earned income tax
				credit.
								(II)The child tax credit.
								(III)The making work pay tax
				credit.
								(ii)For purposes of this paragraph only
				the refundable portion of the premium and out of pocket health care subsidies
				to be paid under the Patient Protection and Affordable Health Care Act shall be
				counted as means-tested welfare expenditures; the refundable portion of these
				subsidies shall mean the portion of the credit which is paid to an individual
				in excess of the amount of Federal income tax owed by the individual.
							(iii)For purposes of this paragraph only the
				costs of the free and reduced price segments of the school lunch and school
				breakfast programs shall be included.
							(F)For purposes of this paragraph expenditures
				by state and local governments of funds that are:
							(i)obtained by the State and local government
				from taxes, fees, or other sources of revenue established by the State or local
				government; and
							(ii)are not received as any form of
				grant from the Federal Government,
							shall
				not be considered as Federal means-tested welfare spending even if such state
				and local expenditures take the form of contributions to Federal programs
				listed or defined in subparagraphs (A) and
				(B)..
			402.Reports to
			 budget committeesSection
			 202(e)(1) of the Congressional Budget Act of 1974 is amended by inserting
			 (A) after (1) and by inserting at the end the
			 following new subparagraph:
				
					(B)Beginning with the first fiscal year that
				begins after the date of enactment of this subsection and after any monthly
				rate of unemployment during the immediately preceding fiscal year is below 6.5
				percent, the Director shall include in each report submitted to the Committees
				on the Budget of the House of Representatives and the Senate under subparagraph
				(A) the following information for the fiscal year commencing on October 1 of
				the year in which the report is submitted and for each of the ensuing 4 fiscal
				years:
						(i)The Congressional Budget Office
				baseline level of Federal spending for aggregate means-tested welfare
				programs.
						(ii)The aggregate level of Federal means-tested
				welfare spending computed by taking the aggregate level of means-tested welfare
				spending for fiscal year 2007 and adjusting that for inflation using the
				Consumer Price Index for All Urban Consumers, U.S. City Average, All Items, Not
				Seasonally Adjusted (CPI–U), as computed by the Bureau of Labor Statistics, for
				all fiscal years occurring after fiscal year 2007 and before the applicable
				fiscal
				year.
						.
			403.Content of
			 concurrent resolutions on the budgetSection 301 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
				
					(j)Means-Tested
				welfare spendingBeginning
				with the first fiscal year that begins after the date of enactment of this
				subsection and after any monthly rate of unemployment during the immediately
				preceding fiscal year is below 6.5 percent, the concurrent resolution on the
				budget for the applicable fiscal year shall set forth the appropriate level for
				aggregate means-tested welfare spending for the first fiscal year of that
				concurrent resolution and for at least each of the 4 ensuing fiscal years. Such
				level shall not exceed the aggregate level of Federal means-tested welfare
				spending for fiscal year 2007, adjusted for inflation using the Consumer Price
				Index for All Urban Consumers, U.S. City Average, All Items, Not Seasonally
				Adjusted (CPI–U), as computed by the Bureau of Labor Statistics, for all fiscal
				years occurring after fiscal year 2007 and before the applicable fiscal
				year.
					.
			404.Allocations of
			 means-tested welfare spending
				(a)In
			 generalSection 302 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
					
						(h)Means-Tested
				welfare spending limit
							(1)Further division
				of amountsFor any concurrent resolution on the budget for which
				levels for aggregate means-tested welfare spending are set forth under section
				301(j), in the House of Representatives and the Senate, the amounts allocated
				under subsection (a) shall be further divided to establish an allocation
				of—
								(A)total new budget authority and total
				outlays for discretionary means-tested welfare spending in appropriation
				measures for the first fiscal year of the resolution on the budget; and
								(B)total new budget authority and total
				outlays for mandatory means-tested welfare spending for the first fiscal year
				of the resolution on the budget and at least each of the ensuing 4 fiscal years
				to all other committees of the House of Representatives and the Senate that
				have jurisdiction over legislation providing mandatory means-tested welfare
				spending.
								(2)Point of
				orderIt shall not be in order in the House of Representatives or
				the Senate to consider any bill, joint resolution, or amendment if—
								(A)the enactment of
				such bill or resolution as reported;
								(B)the adoption and
				enactment of such amendment; or
								(C)the enactment of
				such bill or resolution in the form recommended in such conference
				report,
								would
				cause the applicable allocation of new budget authority or outlays made under
				subparagraph (A) or (B) of paragraph (1) for a fiscal year to be
				exceeded..
				(b)Conforming
			 amendmentSection 302(b) of the Congressional Budget Act of 1974
			 is amended by striking under subsection (a) and inserting
			 under subsections (a) and (h).
				405.ReconciliationSection 310(a) of the Congressional Budget
			 Act of 1974 is amended as follows:
				(1)Strike
			 or at the end of paragraph (3) and strike the period at the end
			 of paragraph (4) and insert ; and.
				(2)Redesignate
			 paragraph (4) as paragraph (5), and in paragraph (5) as redesignated, strike
			 and (3) and insert (3), and (4).
				(3)After paragraph
			 (3), insert the following new paragraph:
					
						(4)specify the total amount by which new
				budget authority for such fiscal year for mandatory means-tested welfare
				spending contained in laws, bills, and resolutions within the jurisdiction of a
				committee is to be changed and direct that committee to determine and recommend
				changes to accomplish a change of such total amount, which amount shall be the
				amount by which the Congressional Budget Office baseline level of spending for
				aggregate mandatory means-tested welfare programs exceeds the allocation made
				pursuant to section 302(h)(1)(B) for such fiscal
				year.
						.
				VGrants to promote
			 self-sufficiency
			501.Grants to
			 States
				(a)PurposeThe purpose of this title is to encourage
			 States to develop policies to promote self-sufficiency and prosperity and to
			 reduce poverty and Government dependence.
				(b)GrantsThe Social Security Act is amended by
			 adding at the end the following:
					
						XXIIGrants to
				States to Promote Self-Sufficiency and Prosperity and to Reduce
				Dependence
							2201.Grants to
				States
								(a)In
				generalThe Secretary may
				provide grants to States to reward reductions in poverty and Government
				dependence and increases in self-sufficiency.
								(b)Allocation of
				grants to statesFor each fiscal year for which funds are made
				available under subsection (e), the Secretary shall make a grant in an amount
				equal to $100,000,000 to each of the 3 States with the greatest percentage
				increases in the self-sufficiency ratio of the State for the preceding fiscal
				year over the self-sufficiency ratio of the State for fiscal year 2007, as
				compared with the changes in that ratio for each other State, subject to
				subsection (c).
								(c)Limitation on
				eligibility for grantsA State shall not be eligible for a grant
				under this title for a fiscal year unless the self-sufficiency ratio of the
				State for the fiscal year is greater than the self-sufficiency ratio of the
				State for fiscal year 2007.
								(d)DefinitionsIn
				this title:
									(1)The term self-sufficient
				family means a family (including a 1-person family) whose combined
				income, excluding receipt of means-tested welfare spending (as defined in
				section 3(11)(A) of the Congressional Budget and Impoundment Control Act of
				1974), exceeds the poverty line (within the meaning of section 673(2) of the
				Omnibus Budget Reconciliation Act of 1981, including any revision required by
				such section applicable to a family of the size involved).
									(2)The term
				self-sufficiency ratio means, with respect to a State and a fiscal
				year—
										(A)the number of
				self-sufficient families residing in the State during the fiscal year that are
				headed by able-bodied individuals who have not attained 63 years of age;
				divided by
										(B)the total number of families residing in
				the State during the fiscal year that are headed by able-bodied individuals who
				have not attained 63 years of age.
										(3)The term
				State means the 50 States and the District of Columbia.
									(e)Limitations on
				authorization of appropriationsFor grants under this title,
				there are authorized to be appropriated to the Secretary $300,000,000 for
				fiscal year 2012 and each succeeding fiscal
				year.
								.
				VIProhibition on
			 funding of abortion
			601.Prohibition on
			 funding for abortionsNo funds
			 authorized or appropriated by Federal law, and none of the funds in any trust
			 fund to which funds are authorized or appropriated by Federal law, shall be
			 expended for any abortion.
			602.Prohibition on
			 funding for health benefits plans that cover abortionNone of the funds authorized or appropriated
			 by Federal law, and none of the funds in any trust fund to which funds are
			 authorized or appropriated by Federal law, shall be expended for health
			 benefits coverage that includes coverage of abortion.
			603.Prohibition on
			 tax benefits relating to abortionFor taxable years beginning after the date
			 of the enactment of this section, no credit shall be allowed under the internal
			 revenue laws with respect to amounts paid or incurred for an abortion or with
			 respect to amounts paid or incurred for a health benefits plan (including
			 premium assistance) that includes coverage of abortion.
			604.Construction
			 relating to separate coverageNothing in this title shall be construed as
			 prohibiting any individual, entity, or State or locality from purchasing
			 separate abortion coverage or health benefits coverage that includes abortion
			 so long as such coverage is paid for entirely using only funds not authorized
			 or appropriated by Federal law and such coverage shall not be purchased using
			 matching funds required for a federally subsidized program, including a State's
			 or locality's contribution of Medicaid matching funds.
			605.Construction
			 relating to the use of non-Federal funds for health coverageNothing in this title shall be construed as
			 restricting the ability of any non-Federal health benefits coverage provider
			 from offering abortion coverage, or the ability of a State or locality to
			 contract separately with such a provider for such coverage, so long as only
			 funds not authorized or appropriated by Federal law are used and such coverage
			 shall not be purchased using matching funds required for a federally subsidized
			 program, including a State's or locality's contribution of Medicaid matching
			 funds.
			606.Treatment of
			 abortions related to rape, incest, or preserving the life of the
			 motherThe limitations
			 established in this title shall not apply to an abortion—
				(1)if the pregnancy
			 is the result of an act of rape or incest; or
				(2)in the case where
			 a woman suffers from a physical disorder, physical injury, or physical illness
			 that would, as certified by a physician, place the woman in danger of death
			 unless an abortion is performed, including a life-endangering physical
			 condition caused by or arising from the pregnancy itself.
				
